IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1643
                               Filed March 3, 2021


IN THE INTEREST OF D.C. and C.S.,
Minor Children,

K.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her two

daughters. AFFIRMED.



       Gina L. Kramer of Reynolds & Kenline, L.L.P., Dubuque, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Kristy L. Hefel of Public Defender’s Office, Dubuque, attorney and guardian

ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                          2


TABOR, Judge.

       A mother, Kayla, appeals the termination of her parental rights to her

one-year-old and three-year-old daughters.1 Kayla argues that ending their legal

relationship is not in the girls’ best interests. See Iowa Code § 232.116(2) (2020).

She also contends the juvenile court should have denied the State’s petition to

terminate based on the closeness of their parent-child relationships. See Iowa

Code § 232.116(3)(c). Because of her severe alcohol addiction, Kayla has not

been a safe or stable caregiver for the children. From our independent review of

the record, we see little evidence that termination will harm the children based on

the strong bond with their mother.2 Moving the children toward an adoptive home

is in their best interests.

       Like many Iowans, Kayla faced much hardship in 2020. The year was

plagued by hospitalizations related to Kayla’s alcohol abuse. The DHS removed

D.C. and C.S. from her care from December 2019 through February 2020, and

again from June 2020 until the termination order in December 2020.

       After the first removal, Kayla went into the Heart of Iowa residential

treatment program. Her initial success prompted the DHS to place the children

with her in that protective setting in February. That trial home placement turned



1 The juvenile court also terminated the parental rights of C.S.’s father, Jordan. His
acts of domestic violence launched the Iowa Department of Human Services
(DHS) investigation of the family in August 2019. He is not a party to this
appeal. The court had to reset the termination-of-parental-rights hearing for D.C.’s
father, Desmond. He was in prison at the time of the November 2020 hearing.
2 We review termination orders de novo. In re J.H., 952 N.W.2d 157, 166 (Iowa

2020). The juvenile court’s factual findings do not bind our determination. Id. But
we accord them weight, especially when we assess witness credibility. Id. The
children’s best interests drive our review. Id.
                                         3


into restoration of custody for Kayla in March. Then in early June, she moved with

the children from Heart of Iowa into her own residence in Cedar Rapids. Just five

days later, she lapsed. She was so intoxicated a friend stepped in to care for the

children.

       As only 2020 could, the year continued to take its toll. While the children

were out of her care for the second time, Kayla’s visitations were disrupted by both

the pandemic and the derecho. She tested positive for COVID-19 early in the

summer.     Then in August her residence suffered damage from the high

winds. Between June and September, she did not have any in-person interactions

with the children. She also continued to abuse alcohol and disengage from DHS

services during those months.

       When Kayla restarted visitation with the children in September, more

problems arose. During a September 18 visit, the social worker found that Kayla

was intoxicated and unable to engage with the children. Four days later, Kayla

cancelled a visit because she was in the hospital for detoxification.

       It was also in September that the State petitioned to terminate Kayla’s

parental rights. The juvenile court set the termination hearing for November. In

those intervening months, the DHS scheduled six visits, but Kayla cancelled half

of them “due to her intoxication.” Kayla also failed to appear for the termination

hearing. Her attorney was not sure why she did not attend but told the court that

Kayla “loves her kids very much” and “was devastated at the thought of her rights

being terminated.”
                                          4


       The court terminated Kayla’s parental rights to D.C. and C.S. based on Iowa

Code section 232.116(1)(h) and (l). Finding termination was in the children’s best

interests under section 232.116(2), the court offered this explanation:

       The Court finds the children have had to deal with much disruption
       and instability in their young lives. Given the length of time they have
       been out of parental care, the Court finds that permanency is
       overdue and that the children deserve a safe and stable home. The
       Court finds that termination and adoption will best meet the children’s
       long-term physical and emotional needs and will be in the best
       interests of the children.

The court also decided “no consequential factors” in section 232.116(3) applied to

prevent termination.    On appeal, Kayla challenges the court’s findings under

section 232.116(2) and (3).

       We first turn to the best-interests framework in section 232.116(2).        In

considering whether termination is in the children’s best interests under this

statute, we give “primary consideration” to their safety, “to the best placement for

furthering [their] long-term nurturing and growth,” and to their “physical, mental,

and emotional condition and needs.” Iowa Code § 232.116(2). We also examine

whether Kayla’s ability to provide for the children’s needs is affected by her mental

condition. See J.H., 952 N.W.2d at 171.

       The record shows Kayla was dealing with significant mental-health

issues. The social worker testified Kayla did not follow up on professional

recommendations for counseling or medication management. During the case,

Kayla did not make any meaningful strides toward addressing her alcohol

addiction. The only time the social worker saw progress was when Kayla was

undergoing inpatient treatment.
                                          5


       Kayla continues to struggle with the same problems identified at the start of

these proceedings.     Like the juvenile court, we find she cannot provide the

structure and consistency the children need to be safe and reach their full potential.

See In re J.E., 723 N.W.2d 793, 800 (Iowa 2006). Their best interests are not

served by waiting longer for Kayla to become a responsible parent. See id.

       Before closing, we consider the permissive factor precluding termination

under section 232.116(3)(c).3 Under that statute, it is Kayla’s burden to prove

“[t]here is clear and convincing evidence that the termination would be detrimental

to the child[ren] at the time due to the closeness of the parent-child relationship.”

See J.H., 952 N.W.2d at 174. The service provider testified that during visits she

did not see a “significant bond” between Kayla and the children. And even if those

bonds did exist, Kayla did not offer proof that severing those bonds would harm

the children more than perpetuating their uncertainty. See In re A.M., 843 N.W.2d

100, 113 (Iowa 2014). Section 232.116(3)(c) does not inhibit termination under

these circumstances.

       AFFIRMED.




3 The State contests error preservation on this issue because Kayla presented no
evidence that her bond with the girls was so strong that termination would damage
their well-beings. Because “the juvenile court did address the possible existence
of section 232.116(3) exceptions,” we will assume that Kayla’s argument is
properly before us. See J.H., 952 N.W.2d at 174.